DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 07/02/2019.
No priority date is claimed.  Therefore, the effective filing date of this application in 07/02/2019.
Claims 1-20 are pending.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 12/17/2020 has been considered.  A copy of the considered IDS initialed, signed and dated by Examiner is enclosed with this Office action.

Specification

The abstract of the disclosure is objected to because the abstract includes more than the limit of 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Remarks

Regarding claim 1, claim 1 recites a system comprising one or more processors and one or more non-transitory computer-readable storage devices (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for processing a search query and tracking/managing user interactions with search results is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-10 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 11, claim 11 recites a method comprising a series of steps performed by one or more processors, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 11 reciting a method/technique for processing a search query and tracking/managing user interactions with search results is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 11 as well as its dependent claims 12-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.




Claim Objections

Claims 3, 4, 6, 13, 14 and 16 are objected to because of the following informalities:  

Regarding claim 3, the limitation “first search result” in the phrase “different than first search result” in lines 9-10 should be “the first search result”.

Regarding claim 4, the limitation “second search result” in the phrase “different than second search result” in lines 11-12 should be “the second search result”.

Regarding claim 6, the term “have” in line 5 and the term “were” in line 7 should be “has” and “was” respectively for agreeing with the subject “each result” in line 3.

Regarding claim 13, the limitation “first search result” in the phrase “different than first search result” in lines 9-10 should be “the first search result”.

Regarding claim 14, the limitation “second search result” in the phrase “different than second search result” in lines 10-11 should be “the second search result”.

Regarding claim 16, the term “have” in line 5 and the term “were” in line 7 should be “has” and “was” respectively for agreeing with the subject “each result” in line 3.

Appropriate correction is required.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10, 11, 13-16, 18 and 20 (effective filing date 07/02/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Ratnaparkhi (U.S. Publication No. 2005/0149504, Publication date 07/07/2005), in view of Li et al. (U.S. Publication No. 2018/0011876, Publication date 01/11/2018), and further in view of Chi et al. (U.S. Publication No. 2009/0089311, Publication date 04/02/2009).

As to claim 1, Ratnaparkhi teaches:
“A system” (see Ratnaparkhi, Abstract and Fig. 2) comprising:
“one or more processors” (see Ratnaparkhi, Fig. 5 for processing unit 520); and
Ratnaparkhi, Fig. 5 for system memory 530):
“receiving a search query from an electronic device of a user” (see Ratnaparkhi, Fig. 2 and [0023] for receiving a query from a user; also see [0047] wherein a user uses a user computing device to initiate a search (e.g., inputting a query));
“performing a first search for the search query in a database using a first searching algorithm to retrieve results of the first search” (see Ratnaparkhi, Fig. 2 and [0023] for performing a search on the document collection to receive a set of returned/matched documents, wherein the set of returned documents disclosed is interpreted as results of the first search as recited, and wherein the search engine or part of the search engine for performing/applying the search query to the document collection is interpreted as a first searching algorithm as recited);
“assigning a respective first rank to each search result of the results of the first search” (see Ratnaparkhi, Fig. 2 and [0023] for ranking the returned documents using a probabilistic ranking algorithm (i.e., based on assigned probability rankings (see [0026])));
“performing a second search for the search query in the database using a second searching algorithm to retrieve results of the second search, wherein the first searching algorithm and the second searching algorithm are different searching algorithms” (see Ratnaparkhi, Fig. 2 and [0024]-[0025] for using a classifier to search a query click-through data store for documents containing the search terms, wherein documents returned from searching a query click-through data store is interpreted as results of the second search, and wherein the classifier is interpreted as equivalent to a second searching algorithm as recited);
Ratnaparkhi, Fig. 2 and [0025]-[0026] for ranking the documents received from searching the query click-through data store based on assigned probability rankings);
“interleaving the results of the second search between the results of the first search to create combined search results, each search result of the combined search results having a respective combined search results rank” (see Ratnaparkhi, Fig. 2, [0027] and [0029] for combining and interleaving/ordering the two sets of results into a single document list, wherein each result in a document list (i.e., combined search results) is ordered/ranked based on recall and precision and each result in an ordered list is associated with an order/rank position within the ordered list);
“facilitating a display, on the electronic device of the user, of the combined search results” (see Ratnaparkhi, Fig. 2 and Fig.3 for presenting processed results (i.e., the output document list 230) to searcher/user in step 360; also see [0043]) ;
“receiving, from the electronic device of the user, an interaction with a search result of the combined search results” (see Ratnaparkhi, [0043] for receiving the user’s selections or click-throughs of the ranked results);
“storing, in the one or more non-transitory computer-readable storage devices, the interaction with the search result of the combined search results” (see Ratnaparkhi, [0042] for recording/storing user queries and corresponding user click-throughs to generate a database of query log data (e.g., query click-through data store)).
Thus, Ratnaparkhi teaches a process including in response to a search query, performing two searches for the search query to return two ranked sets of results, combining/interleaving the two sets of results to generate a single ordered/ranked list of results, presenting the searched Ratnaparkhi, Fig. 2, Fig. 3 and [0027] and [0042]-[0043]).
However, Ratnaparkhi does not explicitly teach a feature of performing the two searches on the same database and recording/storing interaction including information indicating a particular search of the two searches as similarly recited as follows:
“performing a first search…in a database…”;
“performing a second search…in the database…”; and
“wherein: the interaction with the search result of the combined search results, as stored, indicates whether the search result of the combined search results was a part of the results of the first search, the results of the second search, or both the results of the first search and the results of the second search”.
On the other hand, Li et al. teaches a feature of performing the two searches on the same database and recording/storing interaction including information indicating a particular search of the two searches (see Li et al., [0016] and [0018]) as similarly recited as follows:
“performing a first search…in a database…” (see Li et al., [0016] for performing a first search in an image store using a first image searching method);
“performing a second search…in the database…” (see Li et al., [0016] for performing a second search in the image store using a second image searching method); and
“wherein: the interaction with the search result of the combined search results, as stored, indicates whether the search result of the combined search results was a part of the results of the first search, the results of the second search, or both the results of the first search and the results of the second search” (see Li et al., [0018] for maintaining/storing user interactions with respect to prior search results and updating the priority order of the priority list of image searching 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li et al.'s teaching to Ratnaparkhi’s system by implementing a feature of performing different searches on the same database using different searching methods/algorithms and recording interaction data to specify results regarding to particular searching methods.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Li et al. (see [0018]) to provide Ratnaparkhi’s system with an effective way to evaluate/identify the most effective searching methods for using in the system based on tracked user interactions with prior search results.  In addition, both of the references (Ratnaparkhi and Li et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing a query by performing at least two searches using different searching methods/algorithms, combining the two sets of search results, and monitoring/storing user interactions with respect to search results.  This close relation between both of the references highly suggests an expectation of success when combined.
	Thus, Ratnaparkhi as modified by Li et al. teaches recording/storing user interactions with search results (see Ratnaparkhi, Fig. 2 for query click-through data store 220 and [0042]-[0043] for recording user queries and corresponding user selection or click-throughs of search results; also see Li et al., [0018]).
Ratnaparkhi as modified by Li et al. does not explicitly teach a feature of presenting/displaying the stored interaction data to a user as equivalently recited as following:
“generating a report based at least in part on the interaction with the search result of the combined search results, as stored”; and 
“facilitating a display, on an electronic device of an administrator, of the report”.
On the other hand, Chi et al. teaches a teach a feature of presenting/displaying the stored interaction data to a user (see Chi et al., [0010]-[0011] for filtering and presenting/displaying user search history data including user interactions with results via a history module/panel, wherein any filtering set of history data provided to a user can be interpreted as a report as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chi et al.'s teaching to Ratnaparkhi’s system (as modified by Li et al.) by implementing a feature of presenting/displaying search history or user interaction data to a user.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Chi et al. (see [0009]) to provide Ratnaparkhi’s system with an effective way to provide the user interaction data to a user as needed.  In addition, presenting/displaying data to a user is well-known and well-used in the art for interacting/communicating between a system and its users.

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Ratnaparkhi as modified by Li et al. and Chi et al. teaches:


selecting a first search result of the results of the first search having a highest rank within the first results;
selecting a first search result of the results of the second search having a highest rank within the second results;
determining when the first search result of the results of the first search is different than the first search result of the results of the second search; and
when the first search result of the results of the first search is different than first search result of the results of the second search, setting a combined search results rank of the first search result of the results of the first search above a combined search results rank of the first search result of the results of the second search” (see Ratnaparkhi, [0029] for interleaving results from two lists of results (e.g., “s1, s2, s3, s4, … sn” and “c1, c2, c3, c4, …cn”) to generate a single list of results (e.g., “c1, s1, c2, s2, c3, s3, c4, s4…cn, sn”); also see [0030]-0038] for alternative interleaving methods).

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 3 and is similarly rejected including the following:
Ratnaparkhi as modified by Li et al. and Chi et al. teaches:
“when the first search result of the results of the first search is not different than the first search result of the results of the second search:
excluding the first search result of the results of the second search from the combined search results;

determining when the first search result of the results of the first search is different than the second search result of the results of the second search; 
when the first search result of the results of the first search is different than second search result of the results of the second search, setting the combined search results rank of the first search result of the results of the first search above a combined search results rank of the second search result of the results of the second search” (see Ratnaparkhi, [0029] for interleaving results from two lists of results (e.g., “s1, s2, s3, s4, … sn” and “c1, c2, c3, c4, …cn”) to generate a single list of results (e.g., “c1, s1, c2, s2, c3, s3, c4, s4…cn, sn”), and removing any duplicates in the list by retaining the higher ranked occurrence and deleting redundant occurrences; also see [0030]-0038] for alternative interleaving methods).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Ratnaparkhi as modified by Li et al. and Chi et al. teaches:
“wherein generating the report based at least in part on the interaction with the search results of the combined search results, as stored, comprises:
determining a set of search results from the combined search results, wherein each result within the set of search results:
has an identical rank in both the results of the first search and the results of the second search; and 
was interacted with;

adding the traffic impact for each combined search results rank in the combined search results to the report” (see Ratnaparkhi, [0042]-[0043] for recording/storing user queries and corresponding user interactions (e.g., selection or click-through) with search results; also see Li et al., [0018] for different metrics associated with user interaction data (e.g., click rate, recall rate, etc.); also see Chi et al., [0010]-[0011] for displaying/presenting/reporting user interaction data through the history module/panel; It should be noted that the determined traffic impact as well as other determined data (e.g., a set of search results with some particular characteristics) during the process of determining the traffic impact data are directed to printed matter (e.g., content of information or metadata of information); in addition, the “traffic impact” metric only being displayed/reported to a user as pure data without having any effect/impact or functional relationship on the underlying system (e.g., searching system with feature of tracking and displaying interaction data) is directed non-functional descriptive material, which has no patentable weight; therefore, no evidence of prior art is needed (see MPEP §2111.05)).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Ratnaparkhi as modified by Li et al. and Chi et al. teaches:
“wherein generating the report based at least in part on the interaction with the search results of the combined search results, as stored, comprises:
determining a set of search results from the combined search results, wherein each result within the set of search results:

were interacted with;
determining, using the set of the search results, a lift of the second searching algorithm over the first searching algorithm for each combined search results rank in the combined search results; and
adding the lift of the second search over the first search for each combined search results rank in the combined search results to the report” (see Ratnaparkhi, [0042]-[0043] for recording/storing user queries and corresponding user interactions (e.g., selection or click-through) with search results; also see Li et al., [0018] for different metrics associated with user interaction data (e.g., click rate, recall rate, etc.); also see Chi et al., [0010]-[0011] for displaying/presenting/reporting user interaction data through the history module/panel; It should be noted that the determined “lift” as well as other determined data (e.g., a set of search results with some particular characteristics) during the process of determining the traffic impact data are directed to printed matter (e.g., content of information or metadata of information); in addition, the “lift” metric only being displayed/reported to a user as pure data without having any effect/impact or functional relationship on the underlying system (e.g., searching system with feature of tracking and displaying interaction data) is directed non-functional descriptive material, which has no patentable weight; therefore, no evidence of prior art is needed (see MPEP §2111.05)).

As to claim 8, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Ratnaparkhi as modified by Li et al. and Chi et al. teaches:
“wherein generating the report based at least in part on the interaction with the search result of the combined search results, as stored, comprises:
determining a recall size of the first search; 
determining a recall size of the second search; and
adding the recall size of the first search and the recall size of the second search to the report” (see Ratnaparkhi, [0042]-[0043] for recording/storing user selections or click-throughs with search results; also see Li et al., [0018] wherein user interactions includes recall rate (i.e., recall size); also see Chi et al., [0010]-[0011] for displaying user search history including user interactions with search results).

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Ratnaparkhi as modified by Li et al. and Chi et al. teaches:
“wherein the interaction with the search result of the combined search results comprises at least one of:
a click through of the search result of the combined search results; an item view of the search result of the combined search results; an add to cart of the search result of the combined search results; or a purchase of the search result of the combined search results” (see Ratnaparkhi, [0042]-[0043] for user selections or click-throughs of ranked search results).

As to claim 11, Ratnaparkhi teaches:
Ratnaparkhi, Abstract, Fig. 2 and Fig. 5), the method comprising:
“receiving a search query from an electronic device of a user” (see Ratnaparkhi, Fig. 2 and [0023] for receiving a query from a user; also see [0047] wherein a user uses a user computing device to initiate a search (e.g., inputting a query));
“performing a first search for the search query in a database using a first searching algorithm to retrieve results of the first search” (see Ratnaparkhi, Fig. 2 and [0023] for performing a search on the document collection to receive a set of returned/matched documents, wherein the set of returned documents disclosed is interpreted as results of the first search as recited, and wherein the search engine or part of the search engine for performing/applying the search query to the document collection is interpreted as a first searching algorithm as recited);
“assigning a respective first rank to each search result of the results of the first search” (see Ratnaparkhi, Fig. 2 and [0023] for ranking the returned documents using a probabilistic ranking algorithm (i.e., based on assigned probability rankings (see [0026])));
“performing a second search for the search query in the database using a second searching algorithm to retrieve results of the second search, wherein the first searching algorithm and the second searching algorithm are different searching algorithms” (see Ratnaparkhi, Fig. 2 and [0024]-[0025] for using a classifier to search a query click-through data store for documents containing the search terms, wherein documents returned from searching a query click-through data store is interpreted as results of the second search, and wherein the classifier is interpreted as equivalent to a second searching algorithm as recited);
Ratnaparkhi, Fig. 2 and [0025]-[0026] for ranking the documents received from searching the query click-through data store based on assigned probability rankings);
“interleaving the results of the second search between the results of the first search to create combined search results, each search result of the combined search results having a respective combined search results rank” (see Ratnaparkhi, Fig. 2, [0027] and [0029] for combining and interleaving/ordering the two sets of results into a single document list, wherein each result in a document list (i.e., combined search results) is ordered/ranked based on recall and precision and each result in an ordered list is associated with an order/rank position within the ordered list);
“facilitating a display, on the electronic device of the user, of the combined search results” (see Ratnaparkhi, Fig. 2 and Fig.3 for presenting processed results (i.e., the output document list 230) to searcher/user in step 360; also see [0043]) ;
“receiving, from the electronic device of the user, an interaction with a search result of the combined search results” (see Ratnaparkhi, [0043] for receiving the user’s selections or click-throughs of the ranked results);
“storing, in the one or more non-transitory computer-readable storage devices, the interaction with the search result of the combined search results” (see Ratnaparkhi, [0042] for recording/storing user queries and corresponding user click-throughs to generate a database of query log data (e.g., query click-through data store)).
Thus, Ratnaparkhi teaches a process including in response to a search query, performing two searches for the search query to return two ranked sets of results, combining/interleaving the two sets of results to generate a single ordered/ranked list of results, presenting the searched Ratnaparkhi, Fig. 2, Fig. 3 and [0027] and [0042]-[0043]).
However, Ratnaparkhi does not explicitly teach a feature of performing the two searches on the same database and recording/storing interaction including information indicating a particular search of the two searches as similarly recited as follows:
“performing a first search…in a database…”;
“performing a second search…in the database…”; and
“wherein: the interaction with the search result of the combined search results, as stored, indicates whether the search result of the combined search results was a part of the results of the first search, the results of the second search, or both the results of the first search and the results of the second search”.
On the other hand, Li et al. teaches a feature of performing the two searches on the same database and recording/storing interaction including information indicating a particular search of the two searches (see Li et al., [0016] and [0018]) as similarly recited as follows:
“performing a first search…in a database…” (see Li et al., [0016] for performing a first search in an image store using a first image searching method);
“performing a second search…in the database…” (see Li et al., [0016] for performing a second search in the image store using a second image searching method); and
“wherein: the interaction with the search result of the combined search results, as stored, indicates whether the search result of the combined search results was a part of the results of the first search, the results of the second search, or both the results of the first search and the results of the second search” (see Li et al., [0018] for maintaining/storing user interactions with respect to prior search results and updating the priority order of the priority list of image searching 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li et al.'s teaching to Ratnaparkhi’s system by implementing a feature of performing different searches on the same database using different searching methods/algorithms and recording interaction data to specify results regarding to particular searching methods.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Li et al. (see [0018]) to provide Ratnaparkhi’s system with an effective way to evaluate/identify the most effective searching methods for using in the system based on tracked user interactions with prior search results.  In addition, both of the references (Ratnaparkhi and Li et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing a query by performing at least two searches using different searching methods/algorithms, combining the two sets of search results, and monitoring/storing user interactions with respect to search results.  This close relation between both of the references highly suggests an expectation of success when combined.
	Thus, Ratnaparkhi as modified by Li et al. teaches recording/storing user interactions with search results (see Ratnaparkhi, Fig. 2 for query click-through data store 220 and [0042]-[0043] for recording user queries and corresponding user selection or click-throughs of search results; also see Li et al., [0018]).
Ratnaparkhi as modified by Li et al. does not explicitly teach a feature of presenting/displaying the stored interaction data to a user as equivalently recited as following:
“generating a report based at least in part on the interaction with the search result of the combined search results, as stored”; and 
“facilitating a display, on an electronic device of an administrator, of the report”.
On the other hand, Chi et al. teaches a teach a feature of presenting/displaying the stored interaction data to a user (see Chi et al., [0010]-[0011] for filtering and presenting/displaying user search history data including user interactions with results via a history module/panel, wherein any filtering set of history data provided to a user can be interpreted as a report as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chi et al.'s teaching to Ratnaparkhi’s system (as modified by Li et al.) by implementing a feature of presenting/displaying search history or user interaction data to a user.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Chi et al. (see [0009]) to provide Ratnaparkhi’s system with an effective way to provide the user interaction data to a user as needed.  In addition, presenting/displaying data to a user is well-known and well-used in the art for interacting/communicating between a system and its users.

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Ratnaparkhi as modified by Li et al. and Chi et al. teaches:

selecting a first search result of the results of the first search having a highest rank within the first results;
selecting a first search result of the results of the second search having a highest rank within the second results;
determining when the first search result of the results of the first search is different than the first search result of the results of the second search; and
when the first search result of the results of the first search is different than first search result of the results of the second search, setting a combined search results rank of the first search result of the results of the first search above a combined search results rank of the first search result of the results of the second search” (see Ratnaparkhi, [0029] for interleaving results from two lists of results (e.g., “c1, c2, c3, c4, …cn” and “s1, s2, s3, s4, … sn”) to generate a single list of results (e.g., “c1, s1, c2, s2, c3, s3, c4, s4…cn, sn”; also see [0030]-0038] for alternative interleaving methods).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 13 and is similarly rejected including the following:
Ratnaparkhi as modified by Li et al. and Chi et al. teaches:
“when the first search result of the results of the first search is not different than the first search result of the results of the second search:
excluding the first search result of the results of the second search from the combined search results;

determining when the first search result of the results of the first search is different than the second search result of the results of the second search; 
when the first search result of the results of the first search is different than second search result of the results of the second search, setting the combined search results rank of the first search result of the results of the first search above a combined search results rank of the second search result of the results of the second search” (see Ratnaparkhi, [0029] for interleaving results from two lists of results (e.g., “c1, c2, c3, c4, …cn” and “s1, s2, s3, s4, … sn”) to generate a single list of results (e.g., “c1, s1, c2, s2, c3, s3, c4, s4…cn, sn”), and removing any duplicates in the list by retaining the higher ranked occurrence and deleting redundant occurrences; also see [0030]-0038] for alternative interleaving methods).

As to claim 15, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Ratnaparkhi as modified by Li et al. and Chi et al. teaches:
“wherein generating the report based at least in part on the interaction with the search results of the combined search results, as stored, comprises:
determining a set of search results from the combined search results, wherein each result within the set of search results:
has an identical rank in both the results of the first search and the results of the second search; and 
was interacted with;

adding the traffic impact for each combined search results rank in the combined search results to the report” (see Ratnaparkhi, [0042]-[0043] for recording/storing user queries and corresponding user interactions (e.g., selection or click-through) with search results; also see Li et al., [0018] for different metrics associated with user interaction data (e.g., click rate, recall rate, etc.); also see Chi et al., [0010]-[0011] for displaying/presenting/reporting user interaction data through the history module/panel; It should be noted that the determined traffic impact as well as other determined data (e.g., a set of search results with some particular characteristics) during the process of determining the traffic impact data are directed to printed matter (e.g., content of information or metadata of information); in addition, the “traffic impact” metric only being displayed/reported to a user as pure data without having any effect/impact or functional relationship on the underlying system (e.g., searching system with feature of tracking and displaying interaction data) is directed non-functional descriptive material, which has no patentable weight; therefore, no evidence of prior art is needed (see MPEP §2111.05)).

As to claim 16, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Ratnaparkhi as modified by Li et al. and Chi et al. teaches:
“wherein generating the report based at least in part on the interaction with the search results of the combined search results, as stored, comprises:
determining a set of search results from the combined search results, wherein each result within the set of search results:

were interacted with;
determining, using the set of the search results, a lift of the second searching algorithm over the first searching algorithm for each combined search results rank in the combined search results; and
adding the lift of the second search over the first search for each combined search results rank in the combined search results to the report” (see Ratnaparkhi, [0042]-[0043] for recording/storing user queries and corresponding user interactions (e.g., selection or click-through) with search results; also see Li et al., [0018] for different metrics associated with user interaction data (e.g., click rate, recall rate, etc.); also see Chi et al., [0010]-[0011] for displaying/presenting/reporting user interaction data through the history module/panel; It should be noted that the determined “lift” as well as other determined data (e.g., a set of search results with some particular characteristics) during the process of determining the traffic impact data are directed to printed matter (e.g., content of information or metadata of information); in addition, the “lift” metric only being displayed/reported to a user as pure data without having any effect/impact or functional relationship on the underlying system (e.g., searching system with feature of tracking and displaying interaction data) is directed non-functional descriptive material, which has no patentable weight; therefore, no evidence of prior art is needed (see MPEP §2111.05))..

As to claim 18, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Ratnaparkhi as modified by Li et al. and Chi et al. teaches:
“wherein generating the report based at least in part on the interaction with the search result of the combined search results, as stored, comprises:
determining a recall size of the first search; 
determining a recall size of the second search; and
adding the recall size of the first search and the recall size of the second search to the report” (see Ratnaparkhi, [0042]-[0043] for recording/storing user selections or click-throughs with search results; also see Li et al., [0018] wherein user interactions includes recall rate (i.e., recall size); also see Chi et al., [0010]-[0011] for displaying user search history including user interactions with search results).

As to claim 20, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Ratnaparkhi as modified by Li et al. and Chi et al. teaches:
“wherein the interaction with the search result of the combined search results comprises at least one of:
a click through of the search result of the combined search results; an item view of the search result of the combined search results; an add to cart of the search result of the combined search results; or a purchase of the search result of the combined search results” (see Ratnaparkhi, [0042]-[0043] for user selections or click-throughs of ranked search results).

Claims 2 and 12 (effective filing date 07/02/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Ratnaparkhi (U.S. Publication No. 2005/0149504, Publication date Li et al. (U.S. Publication No. 2018/0011876, Publication date 01/11/2018) and Chi et al. (U.S. Publication No. 2009/0089311, Publication date 04/02/2009), and further in view of Tobioka (U.S. Publication No. 2012/0303830, Publication date 11/29/2012).

As to claims 2 and 12, Ratnaparkhi as modified by Li et al. and Chi et al. teaches all limitations as recited in claims 1 and 11 respectively.
However, Ratnaparkhi as modified by Li et al. and Chi et al. does not explicitly teach a feature of authenticating/authorizing a user based on hashing of a user ID of the user as equivalently recited as follows:
“in response to receiving the search query from the electronic device of the user, hashing a user ID of the user; and
determining that the user is eligible for a search algorithm test based upon the user ID, as hashed”.
On the other hand, Tobioka teaches a feature of authenticating/authorizing a user based on hashing of a user ID of the user (see Tobioka, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tobioka's teaching to Ratnaparkhi’s system (as modified by Li et al. and Chi et al.) by implementing a feature of authenticating/authorizing a user based on hashing of user identification information.  Ordinarily skilled artisan would have been motivated to do so to provide Ratnaparkhi’s system with an effective and secure way for protecting data/resources in the system by controlling access to data/resource through authenticating/authorizing a user based on hashing of user identification information.  In .

Claims 7, 9, 17 and 19 (effective filing date 07/02/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Ratnaparkhi (U.S. Publication No. 2005/0149504, Publication date 07/07/2005), in view of Li et al. (U.S. Publication No. 2018/0011876, Publication date 01/11/2018) and Chi et al. (U.S. Publication No. 2009/0089311, Publication date 04/02/2009), and further in view of Choudhary et al. (U.S. Patent No. 9,210,056, Patent date 12/08/2015).

As to claims 7 and 17, Ratnaparkhi as modified by Li et al. and Chi et al. teaches all limitations as recited in claims 1 and 11 respectively.
In addition, Ratnaparkhi as modified by Li et al. and Chi et al. teaches tracking/storing and displaying data associated with a search/query (see Ratnaparkhi, [0042]-[0043] for recording/storing user selections or click-throughs with search results; also see Li et al., [0018] wherein user interactions includes recall rate (i.e., recall size); also see Chi et al., [0010]-[0011] for displaying user search history including user interactions with search results).  
However, Ratnaparkhi as modified by Li et al. and Chi et al. does not explicitly teach tracked data including latency of a search as recited as follows:
“wherein generating the report based at least in part on the interaction with the search result of the combined search results, as stored, comprises:
determining a latency of the first search; 
determining a latency of the second search;
adding the latency of the first search and the latency of the second search to the report”.
Choudhary et al. teaches tracking data including a latency of a search (see Choudhary et al., Abstract and [column 13, lines 24-31] for providing a user with report including a request response time (i.e., latency of a search)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choudhary et al.'s teaching to Ratnaparkhi’s system (as modified by Li et al. and Chi et al.) by implementing a feature of tracking data regarding performance of a search (e.g., search latency or response time).  Ordinarily skilled artisan would have been motivated to do so to provide Ratnaparkhi’s system with an effective way for monitoring performance of search engines, classifiers and/or other search processes in the system.  In addition, tracking and reporting data regarding a system is well-known and well-used in the art for monitoring and improving performance of the system.

As to claims 9 and 19, Ratnaparkhi as modified by Li et al. and Chi et al. teaches all limitations as recited in claims 1 and 11 respectively.
In addition, Ratnaparkhi as modified by Li et al. and Chi et al. teaches tracking/storing and displaying data associated with a search/query (see Ratnaparkhi, [0042]-[0043] for recording/storing user selections or click-throughs with search results; also see Li et al., [0018] wherein user interactions includes recall rate (i.e., recall size); also see Chi et al., [0010]-[0011] for displaying user search history including user interactions with search results).  
However, Ratnaparkhi as modified by Li et al. and Chi et al. does not explicitly teach a feature of displaying/reporting data in a graph as recited as follows:
“wherein generating the report based at least in part on the interaction with the search result of the combined search results, as stored, comprises:

an axis for a lift of the second searching algorithm over the first searching algorithm for each combined search results rank in the combined search results; and
an axis for a traffic impact for each combined search results rank in the combined search results; and 
adding the graph to the report”.
On the other hand, Choudhary et al. teaches a feature of displaying/reporting data in a graph (see Choudhary et al., Abstract and [column 82, lines 40-48] for providing a user with report including displaying data in a graph including a first axis and a second axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choudhary et al.'s teaching to Ratnaparkhi’s system (as modified by Li et al. and Chi et al.) by implementing a feature of displaying and reporting data in a graph.  Ordinarily skilled artisan would have been motivated to do so to provide Ratnaparkhi’s system with an effective way for displaying data to user.  In addition, displaying/visualizing data in graphical forms is well-known and well-used in the art for presenting report data to user.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164